EXHIBIT A

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 1of 39 PagelD #: 38
AFFIDAVIT OF FREDERICK J. ALSOP III

I, Frederick J. Alsop, III of sound mind, give this affidavit by my own free will.

*Iamaresident of Carter County, Tennessee. I have been employed at East Tennessee
State University since 1972. I hold the rank of Professor. I ama member of the ETSU
Faculty Senate Executive Committee. I ama member of the Board of Trustees for East
Tennessee State University. As a member of Faculty Senate Executive Committee and
Board of Trustees, I have interacted with Anthony Masino many times over the years.
Several of those interactions have created animosity by ETSU legal counsel office
towards Anthony.

I met Anthony upon his election to the Faculty Senate in 2013. Shortly after his election,
we worked on a Committee to review ETSU's tenure termination policies and procedures.
This Committee was created due to feedback.on the alleged historical misconduct of ETSU
legal counsel office. Anthony very quickly undertook the bulk-of research and provided
feedback to the rest of the Committee. Anthony's research compared ETSU's tenure
termination procedures to procedures and policies of TBR as well as other universities.
The comparison found more than a dozen items where ETSU's tenure termination
procedures infringed on basic constitutional rights; conflicts of interest within the ETSU
legal counsel office; the potential to create hostile environments for faculty endangering
fair and impartial investigations of faculty: and restrictions on due process rights. His
research outlined suggestions and edits to the policy to comply with existing TBR policy as
well as suggestions to insure alleged heavy-handed tactics by. ETSU legal were kept in
check. The Committee's suggestions were overwhelming approved by the faculty senate
which forced ETSU to address the issue. Most of the Committee's recommendations were
adopted by ETSU. ETSU chose not to adopt Anthony's recommendations to insure checks
and balances against ETSU legal. Those recommendations were:
1. At least one seat on every tenure termination committee be held by a tenured
faculty member with a law degree;
2. ETSU legal personnel could only act as prosecutor, refrain from acting as a hearing
officer or advise the tenure termination committee;
3, ETSU hire outside arbitrator / mediator to act as hearing officer to advise tenure
termination committee;
4, ETSU create an office of Ombudsman to participate in all investigations as a
neutral party;
5. ETSU hire outside investigators or hire experienced investigators with.a law
enforcement background; and
6. Investigators have no contact with members of ETSU legal during the investigation
and separate reporting contact.

Anthony championed these recommendations as a form of protection for all parties
involved, the faculty member as well as ETSU, to avoid unnecessary litigation.

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 2 of 39 PagelD #: 39
AFFIDAVIT OF FREDERICK J. ALSOP IIT

Over the years, Anthony has actively participated in faculty senate and the executive
committee. Anthony's knowledge and service are well respected by most fellow faculty
senators. When ETSU legal requested faculty senate vote on changing the consensual
relationship policy, Anthony with other faculty members, pointed out potential
constitutional issues including right to privacy (ETSU legal wanted a requirement to report
private consensual relationships). ETSU legal kept referencing sexual misconduct and
harassment policies versus consensual relationship policies. Again, Anthony provided
consensual relationship policy comparisons to other Universities to faculty senate.
Anthony outlined his belief ETSU legal was trying to have faculty senate approve changes
that were likely unconstitutional in an attempt to avoid potential sovereign immunity issues.
Faculty senate overwhelming voted against adopting the changes. When ETSU faculty
senate reconvened the next academic year (with turnover over of a significant number of
senators), ETSU legal asked faculty senate to vote again. Again, faculty senate voted
against the policy changes. Shortly thereafter ETSU legal formed a committee to review
the proposed policy. Faculty senate voted to place Anthony on the Committee as their
representative. <

When a faculty member was facing tenure termination, Troy Perdue with University
Relations Office, spoke before faculty senate. Pursuant to a subpoena, Troy asked faculty
to search their email for words with “erect”. Troy mentioned ETSU could do it themselves
but didn't want to make it easy for opposing counsel. Anthony objected to Troy's
comments warning Troy ETSU could be jeopardizing itself to court sanctions for not
complying with a subpoena. This indifferent type of comment by Troy is not unheard of.
At ETSU's Marketplace cafeteria in the presence of faculty colleagues Troy once made
inappropriate sexual comments regarding the guest who attended an earlier event with me
at Shellbridge. . . ,

Anthony on more than one occasion informed President Noland to concerns with ETSU
legal office. Anthony and other faculty members have repeatedly requested ETSU create
an office of an ombudsman to insure checks and balances against ETSU legal counsel
office. Faculty Senate Executive Committee requests to Président Noland to implement an
ombudsman position have been repeatedly deferred.

The feedback from various sources on Anthony's matter seems to fit an alleged behavior
pattern of the ETSU legal department which has triggered previous requests for an
ombudsman system. I have heard other faculty members tell me their interaction with Ed
Kelly in which Ed has reportedly stated one of his favorite parts of the job is removing
tenured faculty members.

Recently members of faculty senate executive committee have been asked to refrain from
recording meetings without permission. Anthony raised concerns with this possibly
violating state open records laws.

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 3 of 39 PagelD #: 40
AFFIDAVIT OF FREDERICK J. ALSOP III

During a faculty senate executive meeting with President Noland, Anthony informed
President Noland ETSU General Counsel Ed Kelly was breaking state nepotism laws by
employing his daughter and utilizing ETSU legal counsel office personnel as a buffer:

In 2017 during a faculty senate executive committee meeting with President Noland,
Anthony shared Ed Kelly's feedback to Anthony's request an upcoming tenure termination
committee seat be filled by a tenured faculty member with a law degree. Anthony outlined
his concerns that Ed was exposing ETSU to unnecessary litigation. I am unaware of any
follow-up or implementation of Anthony's recommendation by ETSU.

In a different faculty senate executive committee meeting with President Noland,
Anthony discussed his research of comparing legal counsel offices and investigatory

_ techniques of other universities to ETSU legal counsel office. Anthony requested

President Noland hire an outside law firm to do a peer review of the ETSU legal office.
Anthony openly stated his belief ETSU legal counsel office was below average in size fora
university the size of ETSU and his belief this was urposefully done. Arithony. stated | his.
belief that if the office had additional attorneys, professional legal ethics would cut down
on the number of alleged unconstitutional and potential illegal misconduct complaints.

It is well kno secon senate and campus, Anthony has objected to the behavior
and conde Gal counsel office. This has earned the respect of other faculty
senators whto han rig has the courage to stand up against misconduct. It is very
apparent, arlimasidywexistsa ibetween the ETSU legal counsel office and Arathor.

48 AUT "ase
During the: *fustidaya etebruary 2018 Anthony and I had lunch. I had not seen Anthony
since the Fall’ 20tarerm, Anthony had lost a significant amount of weight. Anthony
disclosed his accounts had been hacked, that he was being stalked and threatened by a
former student he had a relationship with and had gone to ETSU legal about it. Anthony
disclosed his concerns with having to deal with ETSU legal counsel office. Less than two
weeks later Anthony came to me exposing the behavior of ETSU legal counsel of fice.
Anthony told me the female filed a complaint against him after breaking into his house.
When Anthony went to ETSU legal them of the recent break-in, Anthony said Ed Kelly and
Troy Perdue reminded him of his past notices against their office and threatened to
terminate him if he pursued charges against the female. Anthony said he planned to speak
with President Noland and hire outside counsel because of the comments by ETSU legal
counsel. He later shared when he went to speak with President Noland, Ed Kelly sent him
an email forbidding him from speaking with President Noland. Anthony was flabbergasted
no mechanism existed to report the behavior of ETSU legal counsel office.

During Spring 2018, President Noland commented on the investigation more than once.
President Noland's comments indicated he was being provided information from ETSU legal

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 4 of 39 PagelD #: 41
AFFIDAVIT OF FREDERICK J. ALSOP III

counsel office that could impact his decision-making process. President Noland made
comments about Anthony having relationships with multiple former students. President
Noland commented Anthony should stop complaining about the ETSU legal counsel office.
I believe ETSU legal counsel office was proactively creating bias against Anthony to

President Noland.

I am aware ETSU legal counsel or administrators were talking to other faculty senate
members regarding the investigation who in turn were sharing details with others. I
believe ETSU legal counsel was purposefully discrediting Anthony to others and impacting

his ability to receive a fair investigation.

I believe ETSU needs an of fice of an ombudsman and a true independent open transparent
review of the ETSU legal counsel office by an outside law firm.

Sincerely,

Lridoriele + (Oe a pra

Frederick J. Alsop, III

COMMISSION Expires
qfea\o2

808000 S009,

% GRINg 4,

é,
Mg’
°e JV %
te
@
os
oe
oy
as eS
ae

ee

* TENNESSEE °
5 NOTARY
*, PUBLIC ,° a

yreedOrsegg, :
e e

N
at
tt

O)

o
ooestse

gs
= 2
.
e
G,
%6,
22 5"

" Ft
N, cos Vv
1a ON att gh:

” Expires yor

SS

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 5of 39 PagelD#: 42
EXHIBIT B

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 6 of 39 PagelD#: 43
Affidavit of Crystal Salyer

lay Concern:

  
 

To Whom It

rehashing the past, I had already spoken with ETSU and previously provided an affidavit. Dr.
Barry wanted {o know if my interactions with Anthony were what was being experienced by a

Case 2:20-cv-0d

student who filed a complaint against him. I asked what the female went through. Dr. Barry

made disturbing statements regarding Anthony that were contradictory to my history with him.

 

Based on my p

Dr, Bar
harasser and
relationship w.
a predator cap.
was allowed ta
asking if he ha

ast interaction with ETSU, I took notes:

Anthony had forced the female into a relationship while she was in his class and
threatened her to stay in the relationship.

Anthony had been madly in love and possessive and became upset that the
female broke free of him.

She was being stalked and threatened by him.

Anthony had accused the female of cheating on him.
Anthony had been making up stories to members of ETSU legal to discredit the
student in anticipation the student would file a complaint against him.

Anthony had lied about the student cheating on him and harassing him.

[t was apparent Anthony was lying about the female entering his work

e student discovered Anthony had cheated on her with multiple females, one
bf her close friends who had taken Anthony's class with her and one from his
recent tax class.

Anthony had several relationships with students including some while they

were in his classes.

Anthony was caught with a former student at his house.

e student advised ETSU that Anthony was running a business out of his office.
he student advised ETSU Anthony was acting as a lawyer in Tennessee.
Anthony was falsely claiming he was afraid of the student to block the student
from ETSU functions. ;

fe stud phone, and copying his files.

ty went on to assure me the female was innocent, rather Anthony was the

akin to rape. She asked if I thought Anthony groomed me. If I thought he was
ble‘of violence. She asked if Anthony had done legal work for me. I asked if I
answer that and she responded by asking the question slightly citerently by
1 ever done legal work for me in Tennessee (he never has).

th ' female was in danger. Dr. Barry said Anthony’s coercion of the female into the

I responded I couldn’t believe Anthony. could do the things he was accused of as he had

never shown a:
reliable and tru
including my
told her about
an example of

hy behavior like that. I shared with Dr. Barry how I still considered Anthony a
stworthy friend. I shared with her some of my experiences with Anthony

elief Anthony doesn’t show emotion (one way or the other except for his kids). I
Anthony going out of his way to help people without recognition and shared as
his kindness to me when I had no one else and Anthony had no obligation to

 

167-TAV-CRW Document 1-1 Filed 07/31/20 Page 7 of 39 PagelD #: 44
Affidavit of Crystal Salyer

help me. How Anthony helped with landscaping when I was pregnant, how he provided
financial assistance when I lost my job, how he never judged me and always offered advice
when | asked, [Dr Barry assured me the accusations were verified and investigations by ETSU
police had alrdady confirmed several aspects.

Later Ijtold Anthony about Dr. Barry and learned the complaint had been filed in
February daysjafter the female had broken into his house. If the complaint was filed in
February, how could how Dr. Barry confirm the accusations so quickly. Based on my history
with him and iny previous treatment by ETSU, I believe Anthony.

 

  
   
   
  
  

Beginning in March I received chat requests to talk about Anthony and our former
relationship. Yearch of the source handle looked like it was a recently created fictitious account.
My cell phonejstarted receiving calls from blocked numbers. I received messages from
unknown accounts asking about Anthony. The messages started with asking to speak with me

of my history with Anthony. I told her my previous interaction with ETSU about the matter all
arose because ny soon to be ex-husband reacted to my refusal to stop our divorce and
reconcile. As q former Marine who had served multiple tours in Iraq, Trevor could become
hostile at timeg. Right before Christmas in 2013 he reacted to my rejection by creating a scene
with Dr. Burk d . While our marriage had been volatile at times with mutual mistakes, the end
of our marriage was due to Trevor’s behavior. When Trevor realized his mistakes and tried to
stop the divorde and reconcile, it was too late for me. Anthony was not the reason but was an
easy person fof Trevor to place the blame versus addressing his own mistakes. Today Trevor is

a better father and person for taking responsibility and changing his behavior patterns.

In Janupry 2014, Troy Perdue, an ETSU attorney, contacted me. He asked if I was afraid
of Anthony, if [ felt Anthony as a faculty member was impacting my education and job
opportunities. |Mr. Perdue wanted to know if Anthony broke up my marriage by coaxing me
into an affair. Mr. Perdue kept referring to it as an affair. I repeatedly corrected him explaining
it was not an affair and the issues within my marriage were none of ETSU’s business. Mr.
Perdue stated ETSU had pulled the divorce paperwork and could force me to cooperate as a
student. I objected to the intrusive nature of the questions and informed Mr. Perdue I was not
filing a complaint against Anthony and apologized for the scene Trevor created after I wouldn’t
cease divorce #roceedings and reconcile. Mr. Perdue threatened my refusal to answer could
jeopardize my|financial aid and I could be suspended from classes. I answered his inquiries out
of fear. I stated Anthony did not coax me into the relationship, I pursued Anthony. I had been
around Anthony on campus, at church, and social events. How Anthony allowed me to babysit
his kids to eary}

and guidance, and never asked for anything in return. How months earlier Trevor sent
Anthony a voitemail stating the two of us having a relationship was not an issue for Trevor. He
asked if Anthony still had the voicemail - I told him to ask Anthony. I explained Anthony was

supportive of 1

 

    
  
  
   
  
  
  
  
   

. Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 8 of 39 PagelD #: 45
 

me to understd
was possible.
reaction against him for rejecting his reconciliation attempt. Anthony kept saying Trevor is the

father of your

d everyone makes mistakes and if Trevor had realized his, maybe reconciliation
Anthony asked me to understand Trevor's emotions, to not hold Trevor’s

thild, think long-term. Mr. Perdue sounded irritated and ended the call.

I told Anthony about my call with Mr. Perdue and the anxiety attacks it triggered for me

(I broke out in

ives). Anthony was apologetic for the actions of Mr. Perdue. Anthony advised

me to focus onjfinishing my degree and move on. I provided an affidavit at the time and never
thought the isgue would ever come up again.

I am aware of the recent press coverage regarding the matter and in no way believe
Anthony is capable of the things being stated about him. Anthony is a good father, was a great

professor and

always acted properly. When I was a student at ETSU, several of my female

classmates disqussed their desire for him and attempts to flirt with him. Everyone of them

stated he igno

ed their overtures. When our relationship started, I was no longer his student,

had no intenti@n of taking a class from him again. I confirmed our relationship did not violate

ETSU policy p:

tior to pursuing Anthony.

As a result of being questioned by ETSU, I, Crystal Salyer, a resident of Unicoi County,

give this stater

Crystal Salyer

KZ

 
  
 

N

“|
~
~
~
~

=~ 3
-
-_
-
=
-”
2.
2

2

2

0

nent free of threat, duress, and harm.

 

~ ACKNOWLEDGMENT

State of Nin
County of |
On this QU

  
  

 

, who is personally known to me,
RY is oRAt. “ny, Cie identity I verified on the basis of
We. yO", _— whose identity I verified on the oath/affirmation of ___
ey a credible witness,

My Commission Expires:

Wes . et ne to be the signer of the foregoing document, and he/she acknowledged that
7 ~ Koo Pye he/she signed it, &.
4 “ ox ay, : g = Q9 ~ OH . g Notary Signature

te Fat
“er enevee”

 

Case 2:20-cv-0d

167-TAV-CRW Document 1-1 Filed 07/31/20 Page 9of39 PagelD #: 46
EXHIBIT C

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 10 of 39 PagelD #: 47
Caséisayt

I, Vale
Road, Johnso,
will. Iam pro
attributed to
Anthony Mas

I have
years. lama
location give

IT have
been instrum
assignments
other Depart

Antho
Technology s
faculty senat

 

ie Gail Swartz, resident of Washington County, Tennessee at 1803 Sundale
n City, am of sound mind and give this sworn statement of my own free
viding this sworn statement to clarify information I believe is incorrectly
me in the May 2018 ETSU Title IX Investigation Report of Professor

no and summarize my knowledge of investigation matters and parties.

been the Executive Aide for the Department of Accountancy for over 35
ware of the historical workings of the department and my job duties and
me access to knowledge, conversations, etc. of the Department.

known Anthony Masino since his arrival to ETSU in 2012. Anthony has
ntal member of the Department from his work ethic to volunteering for

[nd projects which have been difficult and/or too time consuming for
ment faculty to undertake.

ny has been a faculty senate representative for the College of Business & -
nce 2013. Anthony has openly discussed some of his undertakings with
which brought him in contact with ETSU legal counsel office and the

behavior of EI[SU legal counsel office and staff. It is well known within the college that
Anthony has taken stances against ETSU legal counsel office. My personal interactions

with ETSU’s |
local feedbac
of the faculty

I belie
have been ta
assist the rea
believe is rele

During
medical leave
operation an
Occasionally,
confirmation

“when I met w
someone in 4

gal counsel office and staff have been extremely limited, but according to

k, I do not feel their overall attitude and procedures, with regard to many

and staff in the College of Business, is overly favorable.

e the some statements attributed to me in the May 2018 Title Report may
ken out of context and relevant information I provided was ignored. To
Her, I have summarized below information on a timeline format which I
vant to the matter.

the Summer of 2017, Dr. Gary Burkette, Department chair went out on
for a short period. Unfortunately, but understandably, since Gary's

H the procedures he went through, his memory has been spotty.

I have to remind him of things discussed by sending him written

5 or reminding him of general conversations (I disclosed this to ETSU legal

ith them). Due to Gary's medical leave and the fact that the office needed
uthority to sign paperwork and make necessary decisions that concerned

the department, Gary informed me that Anthony Masino had been asked to be the

temporary A
scope of “ge

This conversa

sistant Chair. To my knowledge, no other responsibilities outside the

neral” office work or decisions were assigned or implied to this position.

tion took place in our departmental office, which I heard. Anthony came in

and informed Gary he was dating a student. Gary asked Anthony if the student was

enrolled ina
want to knov

 

af

ny of his classes. When Anthony stated she was not, Gary stated he did not _
y any additional details and th

out of the office. In the

Date: a
age 1Tot3g—PagelD #: 48

  
  

Signature:
odliment 7
Spring of 201

investigation

Gary and Ant

In Janu
person, emot
become accu
that Anthony

and acted as
disclosed he
female had li

him with a fo
behavior had

behavior but

By the

8 I was called to speak with ETSU legal counsel office regarding the
of Anthony, where the details of the Summer 2017 conversation between
hony would have been disclosed.

ary 2018, Anthony came back from the Christmas holiday a different
onally speaking. He was not the happy, smiling professor that I had
stomed to seeing all the time. During the following weeks, it was apparent
was dropping dramatic amount of weight, he looked stressed all the time
f he was not sleeping well. I asked him if he was alright. Anthony

had been in what he thought had been a serious relationship. Sadly, the

d to him regarding several items and he discovered she had cheated on
mer boyfriend. He disclosed that her roommate had told him her

been going on for months. Anthony expressed serious concerns with her
never disclosed her name.

 

middle of January, Anthony indicated his attempts to distance himself

from the femgle was not working. He said that when he told her that the relationship
was over, he indicated her behavior became extremely erratic and harassing. She would
not leave him alone. Anthony told me he regretted catching her cheating, as she was

threatening

also disclosec

m of the consequences if her family found out about her behavior. He
she had sent him photos of files that she could have only obtained from

illegally hacking his accounts and devices. She was also was threatening to file false

allegations aq

mother’s est
daily.

Antho
disclosed he
was afraid th
disclosed he

for the roomy
about Antho
looked frazzl¢

At the

class. I had

ainst him, would try to disrupt his custody agreement, and impact his
e. Anthony stated she was stalking/harassing him at home and work

hy continued to lose weight and looked under extreme stress. He

yes trying to help the roommate of the former girlfriend as the roommate

former girlfriend was his only friend, he would be left alone. Anthony
had started talking to a therapist and had offered to help find a therapist

 

 
 
 

ate as well. Other staff and faculty in the building were starting to talk
y's weight loss and his frayed look. Many shared their worries that he
d, nervous or scared.

beginning of the Spring 2018 term, a student, ee came to my
office and requested a permit for enrollment into a closed section of an accounting

dreviously spoken to GF prior to the start of the Fall of 2017 classes,

regarding the class and other course requirements for graduation. I advised her to take
the class in question during the fall term, but for some reason, she disregarded my
advice. As ekpected, in the spring term, the class filled to capacity no students were
being grantep\ a permit for enrollment and I told that. After speaking with Gary,
I told her to gheck with a few universities that offered online classes to see if she could
find the class take it online, and then transfer the credit back to ETSU. She left the

"office after t jat conversation. In the vol dtbe, Gary called Anthony Pittarese (Chair of
Cadtffislayit ob Waco Anam,  oSisnat Maser dvededes n9tra ot-20_Pageld #: 49

 
  
Computer Science) and asked him if there was a class we could get {Ml into...in the
event she wag unable to find a class on her own. Shortly thereafter, Gary was called to
the Dean's office to talk about {MM need for a computer class. We learned
had lied to the Undergraduate Dean’s office regarding our previous instructions
regarding hey coursework and had apparently told them we would not help her.
Ultimately, Gary was told {ii was given a permit into a computer class by\the
Undergraduate Dean, Suzanne Smith. When Gary returned from the her office, Gary
disclosed that the student Anthony had been dating was [M. Gary, nor I, knew that
prior to that time and we did not tel] Anthony we had found out who she was.

By the
days he did n
office almost
girlfriend was
Anthony disc
erratic and cq
he had spoka
police. Antha

end of January, Anthony was coming to campus less frequently on the

ot teach, which was out of the ordinary as he normally would be in the
daily since his children went to University School. He shared his ex-

coming to campus to stalk him on days she did not have class. Finally,
osed {MB was the ex-girlfriend, that her behavior was becoming more
ncerning, and that he was in fear for himself and his family. He indicated

n with Troy Perdue who referred him to report any incident to the ETSU

ny stated ETSU police were already pulling information to confirm her

illegal entry imto his accounts and he had been instructed to wait until the data was

available bef«

At the

bre pressing charges.

same time in Spring 2018, was enrolled in Advanced Accounting
with Dr. vene¥ coasting Anthony said that was threatening to say that he and

Michelle wer
no such conv

I disclc
Faidley to ETS
could procto
was she was
given any of
need student
did indicate
cause any pre
walked in. I
allegation agi

D

 

  
 
 
  
 

found out th
allegations of

Near
(Volunteer In
interest in pq
Anthony trie¢

she could tojbe closer to him. He asked to be

CasFBasytah

 
 

conspiring to fail her. Both Michelle and Anthony clearly stated they had

ersation and neither party would do such a thing.

sed my initial dealings with BB anc a particular situation with Joel

U legal when I was interviewed. Joel came to my office and asked me if I
some exams for a repeat student in his class who had indicated that she
disability student and needed extra time. Even though she had never

he required paperwork to him or had mentioned that she was a special-
before, he said he would let her take the exams with extended time. He

e did not believe she was handicapped in any way, but did not want to

bblems. I agreed to proctor the exam(s) and a minute or so later, ape ee

ater learned that soe had previously threatened to file some type of

pinst Joel, after she did not pass his course for the second time. I also
at Gary talked with Joel who agreed to change GR grade to avoid

any kind. .

the end of January, Anthony, who was the coordinator over the VITA

ome Tax Assistance) program, disclosed CM had previously expressed

rticipating in VITA, but had decided not to volunteer. However, after

to cease contact with ee he indicated oe decided to do VITA so
released from VITA because he expressed

3Bat9'3-6f-39—PagelD #: 50

 
fear of being
VITA, he wou
entire progra
could take o
Anthony, VIT.
Anthony ina
member.

Antho
meeting to d
left to go see
she doesn't p
returned abo
necessary for

Prior t
IRS about ass
professional |

on site. I later

was sent hom
software had
tax returns ar

The fo
home Friday
Late that afte

iN

around {i Anthony repeatedly stated if she wanted to participate in
d remove himself. To understand the importance of Anthony to VITA, the
m was started and coordinated under Anthony's credentials, so no one else
ron short notice...the IRS would not allow it to run without him. Without
was in danger of not taking place. There was a discussion of placing
separate room from (i and have (EM report to another faculty

ny came to the office and Gary telephoned Troy Perdue to request a

scuss Anthony's fear of i and Anthony's participation in VITA. The
Troy. After Anthony and Gary returned, the feedback was “legal said hope
ass the VITA entrance exams". There was also a discussion after they

ut an ETSU security officer being present during the VITA program if
safety precautions.

b the second VITA session, Gary and another faculty member contacted the
uming VITA from Anthony. When it was learned VITA was linked to his .
censes, the plan changed to keeping Anthony in VITA but offering security
learned security was not present at the second VITA site and Anthony

e. Ultimately, the program was offered on schedule, but a different

to be used, as Anthony was not at the site during the preparation of the

d we could not operate the same without him present.

lowing Monday, I was informed that (ee had broken into Anthony's
night, caused a disturbance, police had to escort her from the residence.

 

personnel. Hj
order against

was scared b¢
|Gary spoke openly about the behavior of ETSU legal counsel, to which

Anthony and
Gary advised}

Shortl]

speak with ug.
Vas visibly shaken. He told me ETSU legal had indicated he could lose his

meeting, he

job if they fel
was Out to g
changed dra
of upsetting |

Event

q

like: if Anthog
relationship

Cashftidayit ef YALE

 
  
 
 
 
 
   
   
 
 

rnoon, Anthony came to the office after meeting with ETSU legal counsel

shared they threatened to fire him for retaliation if he filed a restraining
pursued criminal charges or sued her. It was apparent Anthony

fore her break-in, but after the break-in, Anthony was petrified of her.

him to speak to President Noland and hire an attorney.

thereafter, we were notified ETSU legal counsel personnel wanted to
Gary went to speak with them first. When Gary returned from his

he was assisting or lying for Anthony. Gary shared his belief ETSU legal

¢t Anthony. Shortly thereafter, Gary's behavior towards the situation

atically. Gary went from concerned for Anthony and his children to fearful
TSU legal.

fally, I was asked to go to speak with ETSU legal. My meeting included
Michelle Byrd,

Tracy Barry and Lisa Williams. Among other things, I was asked things
y had practiced law for me (he would refer me to local attorneys), what my
ith Anthony was like, if I hada historics | dealings with ee did!

   

   

11) j=

sViOy
Af CALs

 
  

eh

    

eel 4 of 39 PagelD #: 51
think Anthorly was a rational person, did I have any knowledge of him harassing (a
did I know of any incidents that happened down in the faculty offices, etc. I was also
asked aboutk previous incident in which a. former student came to our office with her
soon to be ek-husband, complaining the former student and Anthony were having a
consensual relationship while the parties were divorcing. Gary and I never really
understood the purpose of that meeting, as neither the student nor the husband
wanted any Kind of reprimand against Anthony or information disclosed to anyone
about the affair. Gary told her it was his responsibility to inform ETSU legal, and I

believe he call Troy shortly thereafter. Nothing came of the incident.

L infor
he thought t
irrational anq
showed any
him alone. 4
GB was s
building wer:
heartbroken
behavior incl
another facu
said they hac
but this fact
her behavior
concern for h
break down

 

med ETSU legal that Anthony was heartbroken over the break-up because
ney (he and { were in love. They asked me if I thought he was being

I said no...not at all. Anthony never acted like he wanted revenge or

anger toward MM at that time or any time. He just wanted her to leave

owever, Anthony indicated her behavior continued to change and said that
talking, harassing him and threatening him and other people in the

p beginning to see episodes of her conduct. He was fearful of her. The

i

omment is taken out of context. I informed ETSU of eae previous

ding lying to parties for her advantage, her threats of allegations against
ty member, etc., those statements were ignored. I shared other faculty had
seen her stalking before and after her filing a complaint against Anthony,

was ignored. I reminded them Gary and Anthony went to legal to report

and seek protections prior to her complaint. ETSU acted as if Anthony’s
is children was not relevant when I explained how Anthony was about to
tears when his children’s school notified him that someone was trying to

pick up his kids from school without authorization. I felt then and continue to feel to
this day, that}ETSU disregarded any of my statements that appeared to show Anthony in
a positive light. Further, any negative information which was offered about my initial

dealings or
indicated in

owledge about during my interview with ETSU legal, was not
he final report.

Around this same time, a former student, ee started to harass Gary,

me, Anthony,
alerted Gary
before disco\
Gary and oth
As far as I'm
continued to
why Anthony
on his own.

Richard Manahan and other department members. Anthony and others
(Gary had previously made statements Gary thought the female was ee
ering it was to BB behavior. ETSU legal and police informed
er faculty members to contact security if showed up in on campus.
aware, those same instructions were not given to Anthony. Rather, eae
harass Anthony, Anthony continued to report her behavior. When I asked
was not being instructed same thing, the feedback was that Anthony was

 

 

ates of 39 PagelD #: 52
 

nié day, I have not heard Anthony speak disparagingly of {NT His
comments tq Gary were always to his fear and safety concerns for his children.

After leading the May 2018 report, I am concerned information I provided was
ignored, statements I made were taken out of context and information regarding the
veracity of was ignored and very real fear expressed: by Anthony to ETSU was
ignored. I have heard other faculty members make similar reference to their comments -
being taken out of context, questioning the neutrality of the ETSU Report. I believe
ETSU ignored its own policies and believe Anthony was not treated fairly from the onset.

Sincerely,

bude

Valerie Swartz

SIAR, [ennomer
Slacock, Bebra me twin ZI 404. I
Bh, U@Qerae Sea Per

 

 

 
  

CasdBidayitgtong atf6-6f39-—PagelD #: 53

 
  

i
EXHIBIT D

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 17 of 39 PagelD #: 54
Report on the Title IX Matter involving Masino andi”
Prepared by: Ryan Johnson, PhD
To: Don Mason, Attorney at Law

Date: 4/23/2019

Biographical information

lam a tenured, associate professor at Wofford College, with over 20 years of experience in the academy
and in professional practice. | hold two PhDs: one in higher education administration from the University
of South Carolina, and one in accounting from Rhodes University. | also hold a master’s and a bachelor’s
degree in accounting from Appalachian State University. | am a certified public accountant in South
Carolina, and a certified fraud examiner. | have extensive educational background, training, and
experience in the field of higher education, both in academic and administrative matters. In particular, |
have extensive training and experience in academic policy. | am also a Title IX investigator and a Search
Advocate at Wofford College. This report does not represent the views of Wofford College; rather, it is
my individual interpretation of the events as they have been presented to me.

Background

| was asked to review the Bullard report and interpret it light of my professional experiences and
training. As an associate professor, | believe my direct experience with faculty members, students, the
academic enterprise, institutional policy, and Title IX guidance may be helpful to the panel or panelists
who will be interpreting the investigative reports and testimony. In particular, my review focused on the
“Report of the External Investigation” prepared by Ms. Courtney Bullard, and dated November 10",
2018. It is particularly useful in that it stipulates a number of undisputed facts which are of critical
importance in evaluating the process and policies used to reach a finding.

Title IX and Institutional Responsibility

The most basic responsibility of an institution in Title IX matters is the institution’s prompt, equitable,
and non-adversarial response to complaints. In addition, institutions have a responsibility to investigate
complaints that reasonably could result in a violation of Title IX. The nature of Title IX allegations is that
they often occur out of view of witnesses, and do not produce the traditional types of evidence and
testimony to which one might be accustomed. Inconsistencies in testimony are not unusual, as duress
and trauma are known to demonstrably affect memory. Nonetheless, Title IX matters often hinge on the
timeline of events and credibility of witnesses, and in particular, the ability of investigators to triangulate
testimony and develop an assessment of the credibility of participants in the process. In some cases,
Title IX matters consist only of the testimony of the complainant and the respondent, so it is incumbent
upon the institution with investigative responsibility to conduct proceedings which are fundamentally
fair and which provide due process to complainant and respondent.

The Department of Education has provided guidance to institutions in implementing non-discriminatory
policies. As with all Department of Education guidance, “student” is a general term construed to be any
individual covered by Title IX, including a staff or faculty member. The guidelines also do not imply that

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 18 of 39 PagelD #: 55
one class or party is entitled to greater rights than another, particularly in making a complaint. Until an
investigation can be established, faculty, staff and students are entitled to the same rights.

March 13, 1997 guidance from the Office for Civil Rights stated:

"Title IX does not make a school responsible for the actions of the harassing student, but rather
for its own discrimination in failing to take immediate and appropriate steps to remedy the
hostile environment once a school official knows about it. If a student is sexually harassed by a
fellow student, and a school official knows about it, but does not stop it, the school is permitting
an atmosphere of sexual discrimination to permeate the educational program. The school is

liable for its own action, or lack of action, in response to this discrimination."

This duty to investigate covers not only claims that clearly involve Title IX, it extends to claims that
reasonably could, if investigated, result in a claim. The nature of Title IX lends itself to investigation,
rather than non-investigation, as it was created to be a non-adversarial, truth-seeking process. In
reviewing the report, it appears that East Tennessee State University (“ETSU”) did not fulfill its duty
under this standard. Further, it appears that failing to uphold this standard, initially, compromised the
rest of the investigation.

Issues

My review identified a substantial number of unusual circumstances, which appear to erode the
responsiveness, independence, and fairness of the related processes. | have attempted to arrange them
in the order in which they apparently influenced subsequent events.

1) ETSU policy clearly establishes that every employee is a mandatory reporter, and Masino made
reports to multiple mandatory reporters prior to the complaint made by J Title IX also
requires that the institution remains responsible for appropriately making the campus aware of
these responsibilities. The excerpt reads:

ETSU Employee Obligations in Reporting:

Information regarding any incident of sexual misconduct which is reported to any employee of
ETSU must be reported to Student Affairs, Title IX Coordinator, and/or the Department of
Public Safety. All reports of sexual misconduct will be handled in confidence to the extent
allowed by law and policy. The information reported will be shared only with those university
employees or others involved in the investigation and/or resolution of the complaint on a need to
know basis.

The implication of this is that Masino made substantive allegations to multiple mandatory reporters, this
being the first. It is not the job of the mandatory reporter to determine credibility, make initial
determinations of responsibility, or gauge worthiness of investigation. This is precisely what
investigations are for. In addition, the initial determination not to investigate his reports was later used
to situate Masino’s complaint as retaliatory, when it was finally accepted. If his initial reports had been

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 19 of 39 PagelD #: 56
accepted at the time he alleged complaints, it greatly weakens the argument advanced by ETSU that his
complaint was retaliatory.

2) ETSU had a duty to investigate the complaints initially made by Masino, beginning as early as early
January, but certainly no later than February 6" of 2018. All of these predate the complaint made
by a. The interaction with Perdue was sufficient to warrant an investigation, as Perdue was a
mandatory reporter, and the allegations were recognized as serious enough to refer to law
enforcement.

According to the Bullard report, this complaint constitutes the earliest allegation of a potential Title IX
violation in the entire record. The contentions in the record, if true, would have clearly constituted a
potential violation. An excerpt in the Bullard report states:

Mr. Perdue states that the entirety of that discussion related to possible access of Mr. Masino’s
client files by an ex-girlfriend. Mr. Perdue does not recall Mr. Masino providing the name of his
ex-girlfriend. At this time, Mr. Perdue understood that it was suspicion and Mr. Masino wanted to
verify if his suspicions were correct. Mr. Perdue states that Mr. Masino did not mention sexual
harassment, stalking or other crimes and did not ask for action from the institution regarding-any
ofthese. Mr. Perdue referred Mr. Masino to Public Safety because, as police officers, they could
investigate a crime and advise him on his related legal options.

The Bullard report also states that Masino sought the password of the alleged ex-girlfriend. It would be
clear to any reasonable person that Masino was trying to figure out what had occurred with respect to
his email account, and that his inquiry involved an individual who also had an ETSU email account. The
allegation of hacking into email, by an alleged ex-girlfriend, should have at a minimum triggered formal
intake into a Title IX process because it clearly involved at least two ETSU parties, with ETSU email
accounts. This allegation, depending on the facts, could also involve a violation of Federal or state law.
Accordingly, Masino was referred to public safety, an indication of the potential seriousness of the
allegation, and lending weight to the notion that a reasonable Title IX intake and investigation was
warranted.

The February 6" meeting with Public Safety also should have triggered a Title IX intake and
investigation. As the second complaint, a pattern clearly had developed, and properly coordinated,
would have raised flags that an investigation was warranted. An excerpt is below:

allegedly accessed his email. The Incident Report from February 6th confirms that Mr. Masino did
not provide a name and that the conduct complained of related to someone accessing Mr. Masino’s
email account without permission. Lt. Orr did some checking into the matter, but he could not tell
if anything criminal occurred. Lt. Orr worked with IT, who could only tell him the date/time of
ihe log-ins. Mr. Steve Webb, Manager of System Support in IT, confirmed that he sent an audit
log to Lt. Orr on February 15, 2018."

The issue here is that this is the second, or possibly third complaint made by Masino within a relatively
short time frame, to a mandatory reporter. It is also deficient that the focus of the inquiry was only on
violation of a statute, rather than development of a Title IX investigation and identification of potential
witnesses or sources of information to shed light on the complaint.

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 20 of 39 PagelD #: 57
The February 6"" meeting with Burkette, Perdue, and Masino should have triggered a Title IX intake
and investigation. As the second complaint, a pattern clearly had developed, and properly coordinated,
would have raised flags that an investigation was warranted. An excerpt is below:

According to Mr. Perdue, the subject of the February 6" meeting was that Mr. Masino was the
student-supervisor of the VITA program and his ex-girlfriend wanted to participate in the program.
Both Mr. Masino and Dr. Burkette described how the break-up had gone very badly and they were
concerned the ex-girlfriend would “make a scene.”

Again, it is clear that there was a potential problem reported by Masino, now including a third
mandatory reporter. Note that the responsibility in this situation is not that mandatory reporters be
“oerfect” but rather that the institution train staff, faculty and students to refer matters to
knowledgeable individuals as soon as possible. The entire nature of the conversation is not appropriate
to Title IX. The idea that a student should be excluded from a program because of status as a faculty or
staff “ex-girlfriend” is preposterous. However, these are individuals without knowledge of Title IX,
attempting to resolve a situation that should have already been referred to a trained Title IX Coordinator
as part of a functioning process. The student should have been able to participate in VITA, as should
have Masino. This would have been an appropriate time for an individual with Title IX expertise to
investigate and implement interim measures to allow both to participate, and to avoid a degrading
situation. At this point, however, there still appears to be no involvement by anyone with formal Title IX
responsibility. Legal counsel, unless so named, are not Title IX Coordinators as contemplated by the
Office of Civil Rights.

Even more befuddling is the notation in the report that the meeting was focused on how to deal with a
potential difficulty with an “ex-girlfriend” who might show up at a VITA meeting, yet Bullard’s report
emphasizes that Masino did not make any actionable allegations. These are inconsistent contentions. If
individuals are meeting about the possibility that a run-in will occur, those parties cannot disclaim
knowledge of the context of the allegations made by Masino. Burkett’s comments confirm this. Those at
the meeting appeared to clearly understand the issue and were acting to mitigate it, yet no investigative
action had been taken, and Masino’s complaint had yet to be recognized.

Further, the police report on the 9" of February as well as Masino’s request on the 10" for a meeting
to talk about his ex-girlfriend’s “erratic behavior” constituted a report, and should have triggered a
Title IX investigation. Having reviewed it, | find it astonishing that ETSU did not recognize the issue, as
the Johnson City police laid it out quite clearly. The officer’s report states:

“A heated verbal exchange took place at his (Masino’s) front door, during which she walked into
his house despite his having told her to leave. | explained to the suspect and her brother the
elements of a stalking and trespassing charge and cautioned them about future behavior like
this that could be grounds for such a charges (sic).”

In addition, the police report lends credibility to Masino’s reports of being “terrorized.” At this point,
this triangulates Masino’s own contentions, and is the only corroborating evidence available at that
point. A reasonable person would have taken these facts together and determined that Masino’s
complaint was valid enough to be investigated, and would have done so. Instead, an unusual set of
events occurs in which Masino appears to be personally investigated (well outside the scope of Title IX)
and warned of retaliation because his report came after

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 21 0f 39 PagelD #: 58
It is also irrelevant in this case whether Masino actually named the alleged ex-girlfriend in his
complaints. Many instances of impermissible conduct under Title IX, such as sexual assault, involve
individuals who are not known to the complainant, or who the complainant may be afraid to name. This
can be due to duress, trauma, fear of the perpetrator’s ability to cause the victim reputational damage,
or shame. Mandatory reporters are not given latitude to erode a claim’s credibility because the
respondent was unknown. This is because a substantive investigation can often identify witnesses or
testimony which identifies the respondent. Again, this is what investigations are for.

3) The February 12‘ meeting with ETSU legal counsel was not only a Title IX procedural violation, it
may have been retaliatory toward Masino.

Ignoring, delaying, or exhibiting deliberate indifference to a Title IX report is a form of retaliation against
the complainant under Title IX guidelines. In addition, the tone of the meeting, its subject matter, and
the power dynamic created by ETSU legal were all highly unusual and potentially violations of Masino’s
rights under Title IX. An excerpt of the Bullard report is provided:

Mr. Kelly states that he attended the meeting and had five concems he wanted to address with Mr.
Masino. First, he wanted to make clear that the ETSU legal office was not acting as his attorney
and could not give him legal advice. Second, he wanted to determine whether Mr. Masino was
holding himself out as an ETSU attorney. Third, he wanted to explore whether Mr. Masino was
conducting a legal practice in Tennessee while not licensed to practice in Tennessee. Fourth, he
intended to present him with the email from Ms. [iiiihnd point out that a Title IX investigation
was likely. Finally, he wanted to notify Mr, Masino that his actions against the complainant going
forward might be considered retaliation. Mr. Kelly told Mr. Masino that he should not contact Ms.
HRBR or he could be disciplined if the contact was deemed retaliatory.

According to Mr. Perdue, Mr. Kelly led the meeting. Mr. Kelly began the meeting by advising
Mr. Masino of the complaint. Mr. Perdue explained that it is standard practice that when a
complaint is filed against a faculty member, the ETSU legal office will meet with the faculty
member and advise about the process and give warnings about illegal retaliation against the
complainant.

Mr. Masino was provided a copy of Ms. [ERE February 11" email that contained her complaint
allegations. Mr. Masino made numerous allegations against Ms. MBM in response. He asserted
that she broke into his home over the weekend, threatened him with exposure to the bar association
and to the university, and committed felony theft of his medications. Mr. Perdue’s meeting notes
reflect this. Addendum 7.

Mr. Perdue stated that Mr. Masino was inconsistent in his claims against Ms. HB therefore he
did not deem them credible : j WEBEbroke into his home,
but the police report did nqdBtEC Et: ss amar.) oe OW coe Perdue reviewed the police

Kelly’s own statement shows he used the meeting, which should have been associated with a Title IX
complaint, to pursue a wide range of purported investigations that were wholly unrelated. This has the
effect of disarming and intimidating the individual who is being interviewed. The idea that several
investigations would be wrapped into a Title IX inquiry is unprecedented. Further, to the extent that this
meeting was conducted with that purpose in mind, these actions also constitute harassment and
retaliation on the part of ETSU. Further evidence of the retaliatory nature could be proven if these
allegations proved to be unfounded. Why is an allegation of unauthorized practice of law being
purportedly investigated by the institution, and not the licensing authority? This kind of behavior is used
in criminal investigation, where it is designed to create pressure on a suspect. It is completely

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 22 of 39 PagelD #: 59
unacceptable in the Title IX environment, particularly when the individual has already made a complaint
that has been ignored.

Finally, procedurally, the idea that Perdue made credibility determinations (“Masino was inconsistent in
his claims against vs. therefore he did not deem them credible”) is non-compliant with Title IX
processes. Credibility is used to weigh testimony during an investigation, not in advance of one. Did
Perdue likewise make credibility findings for all witnesses involved, weighing the evidence, having fair
proceedings, and reaching a finding? Is he authorized to make such a finding? Credibility determinations
are the job of investigators, not legal counsel. If Perdue was making credibility determinations, Masino’s
report would have to have been under investigation. This would imply that Masino’s complaint predated
ee, so the discussion about retaliation may have been more appropriately directed at a, or
both parties. The alternative is that Perdue is aware he should not have been making credibility
determinations at all, rather, he should have simply referred the investigation and stayed out of the
proceedings. Both of these contentions cannot be true. This is a key observation. ETSU’s Title IX activity
in Masino’s case is problematic because it lacks clarity and appears to revolve around the consistent
involvement of legal counsel, not investigators and a Title IX Coordinator. The Title IX Coordinator is
only briefly mentioned in Bullard’s report. This, again, is highly unusual. While certain parties can
participate in Title IX as “need to know” parties, the ETSU process is not functional because the roles of
investigator and coordinator are either unclear, or they have been usurped by legal counsel.

Finally, the nature of the questioning of Masino itself deserves scrutiny. On several occasions, as
stipulated in Bullard’s report, there are references to employees of ETSU asking Masino about personal
relationships, either past or present. While questions about [i are appropriate, the others are not.
(e.g. “was this the same girlfriend as before?) Past allegations, suggestions, rumors, or perceptions are
not acceptable as evidence for a finding under Title IX guidance. If an individual never received a
finding related to those issues, those issues cannot and must not be used as a basis for future
investigation, nor can they be used to question the individual’s credibility. Such questions may also be
illegal, or retaliatory.

4) Tennessee Board of Regents policy does not prohibit faculty-student relationships. Rather, it
“strongly discourages” them. It seems unusual that a behavior not prohibited by policy would be
the basis for action by ETSU. Further, it seems unusual that ETSU would pursue dismissal of a
tenured faculty member based on an allegation of non-disclosure of such a relationship. The nature
of relationships are difficult to understand and verify, particularly when they stop and start, and the
suggestion that the alleged non-disclosure of a non-prohibited relationship is worthy of the
extraordinary action of dismissal of a tenured faculty member is certainly an outlier. In addition,
many of Masino’s reports, which predated the Title IX claim, certainly could be construed as
constituting disclosure of a relationship. However, what responsibility does an individual have to
disclose a relationship which has ended, or has stopped and started several times? These facts
should be weighed with great care given the grave stakes involved.

Conclusion

The disservice that has been done here is to both parties: Masino and a. When institutions do not
follow federal guidance, do not conduct fair and impartial investigations, either in fact or appearance,
and ratify the results internally, the complainant and respondent do not get a fair result. Actions against
Masino now do not benefit or remove perceived barriers to her participation in programs at ETSU.
| write this report with the deepest concern for both parties, and do not reject or accept any particular

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 23 of 39 PagelD #: 60
claims or responsibilities they make- particularly as to their feelings or the effects these events have had
on them.

What my report identifies are core breakdowns in policy and procedure which disproportionately
affected Masino’s right to a fundamentally fair procedure, as well as what appears to be deliberate
indifference to Masino’s complaints. It appears, in my judgment, to be a situation where key individuals
in the Title IX process may have harbored disdain for the nature of Masino’s personal, consensual,
allowable relationships or beliefs. This is an ongoing problem, which the American Association of
University Professors has also addressed in its numerous statements of concern around the
administration of Title IX. The disdain for an individual should not impact their ability to participate in a
fair process. It is imperative that Title IX investigations are conducted with the greatest care for both
complainant and respondent. In my estimation, that did not happen in this case.

Our best hope for fair and just proceedings require that we check our personal views at the door, err on
the side of investigating rather than not investigating, and demand that our institutions provide the type
of professional process that we would want if we were a complainant or a respondent. A proper
investigation, beginning with Masino’s allegation, and addressing Sia as well, would have revealed
the most complete picture. The institution’s failure to acknowledge Masino’s complaints not only
violated his procedural rights under Title IX, it also contributed to retaliatory behaviors against him, as
well as further escalation of an already difficult situation for everyone involved.

Respectfully submitted,

Ryan Johnson, PhD

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 24 of 39 PagelD #: 61
EXHIBIT E

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 25 of 39 PagelD #: 62
RDS Investigations & Polygraphs
225 Green Street, Suite 201
FAYETTEVILLE, NORTH CAROLINA 28301

Ronnie D. Smith Office Telephone:
North Carolina State Trooper (Retired) 910-483-0007
Private Investigator #2569 Mobile Telephone:
Michael Armendariz 910-977-1835-RDS
US Army Retired SGM 910-850-0689-MA

Private Investigator #4335-PIA

AFFIDAVIT OF RONNIE D. SMITH
RDS INVESTIGATIONS

NOW COMES the Affiant, Ronnie Dale Smith with RDS Investigations, bring first
duly sworn, deposes and says:

Mr. Donald Mason, Esq.
106 E. Main Street
Kingsport, TN 37660

Re: East Tennessee State University
Dear Mr. Mason,

Thank you for your patience and cooperation as I worked to conduct a thorough, neutral
review of East Tennessee State University’s (ETSU) Title IX investigation, report and appeal
process. My analysis is not a legal opinion and may not be used as such. This letter serves to
inform you that the review is now complete, the findings of which conclude ETSU
misconduct during the investigation and subsequent misconduct and obstruction by ETSU
afterwards. Comparison of federal and state guidelines to procedures and techniques utilized
by ETSU and subsequent investigator show a complete breakdown of fundamental standard
investigatory techniques.

My findings are based on extensive background as a law enforcement (retired) officer as well
as private investigator (25+ years) evaluating the written reports; party and non-party
statements and depositions; evidence provided by both parties and witnesses. My experience
has shown it is not uncommon to discover procedural missteps and mistakes during
administrative investigations and hearings. In many instances, procedural missteps and
mistakes arise when non-law enforcement trained investigators fail to insure the
preservation of evidence and institute safeguards to avoid possible corruption of the
investigation process.

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 26 of 39 PagelD #: 63

 
The purpose of the review was to seek and evaluate if the investigative procedures and all
relevant evidence justify the report findings of ETSU and the outside investigator.
Examination of written reports; party and non-party statements and depositions; evidence
provided by both parties and witnesses; pursuant to the preponderance of the evidence
standard does not support ETSU nor subsequent investigator’s conclusions. The examination
determined by clear and convincing standard procedural misconduct by ETSU. Critique of
ETSU investigative process shows considerable conflict of interest against the Respondent to
which ETSU should have taken steps to insure the integrity of an impartial investigation.1 It
is abundantly clear procedural misconduct by ETSU personnel has and continues to occur.
The actions (more so the inactions) indicate the subsequent investigator was not an
independent party capable of providing a neutral and impartial review.

Example after example, time after time, ETSU’s failure to follow basic standard investigative
procedures resulted in the ability of ETSU and / or the Complainant to manipulate the
process against the Respondent.

CONFLICT OF INTEREST

The Respondent claims he was the first to notify the institution of harassment, threats,
stalking and criminal acts of the Complainant. The Respondent has outlined multiple
instances of responsible parties being aware of Respondent’s notices prior to the Complainant
filing. The Respondent claims his documented historical duties and interactions with
representatives of ETSU legal counsel office created a conflict of interest resulting in a bias
against the Respondent. Review findings indicate by a clear and convincing standard the
appearance of a conflict of interest existed and ETSU legal counsel office had the ability to
negatively impact any investigation against the Respondent. Based on the review, by a
preponderance of evidence standard, a conflict of interest in fact existed which negatively
impacted the investigation. -

PROCEDURAL MISGONDUCT

 

"in my forty plus years of investigation experience, | have never seen such a concentrated effort to ignore
relevant evidence, refusal to contact material witnesses and ignore criminal activities by the complaining party.
The outside investigator’s refusal to exclude material evidence and witnesses can not be justified.

Z

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 27 of 39 PagelD #: 64

 
While a conflict of interest may have existed, the conflict of interest may not have
negatively impacted the investigation against the Respondent. Careful analysis must be
given to each step of the investigation process under a heightened scrutiny. Information
must be evaluated for survivability under intense criticism of potential conflict of interest.
Review of the investigation process and appeal has discovered repeated and systematic
procedural misconduct by ETSU personnel so material that the findings of ETSU and
investigator should be disregarded. Examination of the multiple instances of procedural
misconduct suggests focused discrediting of the Respondent to protect and block further
inquiry into Complainant credibility issues. Evidence and witness statements shows a
pattern of obstruction by ETSU on and off campus.

REVIEW PROCESS

In forming decisions if a potential conflict of interest may exist, one does not have to prove
the conflict exists, one has to show the appearance of conflict. If the mere appearance of a
conflict exists to an outside party, general duty to maintain the integrity of the investigation,
warrants the removal of any potential conflicts. Ascertaining if a mere appearance of a
conflict exists, it is necessary to review all available, relevant evidence, credibility of parties
and witnesses.

When some of the evidence requires the evaluation of one person’s word against another,
federal guidelines encourage reviewers to follow guidance from the Office for Civil Rights to
weigh evidence and credibility. When evaluating one person’s word against another, assume
if each party is telling the truth, what would be the necessary next steps to verify the
credibility.

Based on the data available, ETSU failed to undertake simple investigatory measures to verify
the credibility of the Respondent’s claims against the Complainant. ETSU continuously
sided with the Complainant, in several instances solely based on the Complainant’s word,
while ignoring non-party statements and evidence that contradicted and eroded the
credibility of the Complainant. Too many legitimate questions were raised regarding the
credibility and motivation of the Complainant as well as behavior of ETSU legal counsel
personnel. My critique finds several legitimate questions raised by the Respondent are
sustainable yet ETSU took measures to discredit the Respondent versus conducting simple
investigation tasks. The evaluation of evidence and credibility may take into account:

3
Personal and Confidential

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 28 of 39 PagelD #: 65
- Detail and Consistency: The accuracy of each person’s account should be compared
in an attempt to evaluate honesty and consistency. The Respondent and witnesses
favorable to the Respondent have been consistent with the timing and context of
events. ETSU and the Complainant continue to coexist in a pattern of altering
statements and evidence to explain questionable behavior and investigative
techniques. ETSU policies and procedures are so poorly defined, a third party can
safely assume ETSU put in place an investigative format that allows ETSU to
manipulate the process as they see fit.

- Demeanor: While emotional responses vary widely, each party’s reactions and
behavior could be evaluated as part of a decision. Careful consideration must be
given to the background of each party. Two parties may not react similar to the same
set of facts. Evaluation of ETSU findings show ETSU failed to consider “what if” the
party is truthful in light of the party’s background. Instead, ETSU made blanket
universal decision to discredit the Respondent without considering the magnitude of
“what if’. Abundant information existed to initiate an investigation, however, ETSU
universally ignored it.

- Action Taken: The timing of a report may be considered, although either an
immediate or delayed report could be reasonably explained. Pertinent facts show the
Complainant filed the complaint within days of committing multiple criminal acts
against the Respondent yet available data shows ETSU willfully ignored these details.
* Other Contemporaneous Evidence: Verbal or electronic communication with
friends or family (and their reactions), any other form of written details, and the
timing of such communications may be factors in a decision. ETSU failed mandated
neutral impartial consideration must be afforded the Complainant and Respondent.
Review of the investigation clearly indicates relevant information and evidence
favorable to the Respondent was ignored.

Weighing the details of the allegation, the following points were persuasive to this review
and conclusion. The rationale used below established the conflict of interest and procedural
misconduct occurred and numerous inconsistencies undermining the Complainant
ultimately results in a finding of insufficient evidence against the Respondent:

- Taking into account possible effects that trauma or medication may have had on the
Complainant or Respondent, there were numerous inconsistencies in the
Complainant’s account of the events that occurred before, during and after the

4

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 29 of 39 PagelD #: 66
alleged incident. By way of contrast, the Respondent and multiple witnesses’ accounts
of the events remained consistent over all of the interviews, including the first time
the Respondent was questioned about the incident without advanced warning of the
investigation.

- The Complainant provided inconsistent statements about events and timeline.
ETSU’s failure to record interviews with all parties and witnesses can only be
described as calculated. ETSU took proactive measures to assist the Complainant by
sharing Respondent information and evidence, allowing the Complainant to fix
inconsistent statements.

For these reasons, my assessment does not support ETSU’s findings against the Respondent as
the integrity of the investigation is beyond problematic based on the behavior and conduct
of ETSU personnel. If a party were to evaluate the report based solely on the totality of
evidence, witness statements, etc., ignoring any potential conflict of interest and
investigatory misdeeds of ETSU, it is unreasonable to believe the party could support the
findings of ETSU. Therefore, ETSU personnel knew or should have known their behavior
was improper, creating a hostile environment for the Respondent as well as the
Complainant.

The attached exhibit outlines standard investigation process and safeguards considered
fundamental to the integrity of any academic investigation. In comparison, ETSU
consistently failed to follow industry respected minimum safeguards of a standard
investigation.

Sincerely

RDS Investigations, LLC

5
- Personal and Confidential

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 30 of 39 PagelD #: 67

 
STANDARD INVESTIGATION PROCESS

I. INTAKE

oc Complainant makes a report or notifies responsible party. Interim remedies are offered,
and retaliation is explained.

O Initial assessment (i.e. interview with Complainant or written summary from Complainant)
to determine if threshold is met for further investigation and adjudication.

o If threshold is met, Complainant and/or College decides to proceed with a complaint.

o If the threshold not met, Complainant can appeal decision.

Il. NOTICE OF INVESTIGATION

0 Complainant and Respondent are notified of mutual “no-contact” notices.

0 Respondent and Complainant are notified of investigation by Notice of Investigation letter,
which includes a summary of the issue, charge(s) being alleged, and a request for an
interview with investigators; failure of Respondent to participate or respond will not delay
the process

0 Complainant and Respondent receive requests from investigators for a meeting at which
the parties tell their narrative of the incident(s) and are asked to provide witness names and
exhibits/evidence; both parties are reminded that retaliation is prohibited; both are
reminded of support resources and the right to a support person of their choice.

Ill. INVESTIGATION PROCESS

O The College will outline the investigation process, rights of parties, and confidentiality of
disclosures. o The investigators will interview the Complainant who is allowed to have a
support person of their choice present.

O The investigators will gather all pertinent evidence from the Complainant. The
Complainant may submit additional new evidence that previously was not available at the
time first evidence submission. The Complainant may not view or be advised of Respondent
evidence.

O The investigators will inform the Complainant and witnesses they should refrain from
contact and if contact occurs, refrain from discussing the investigation or parties. Continued
discussions of the investigation or parties during the investigation by the Complainant and
witnesses may jeopardize the integrity of the investigation.

O The investigators will interview the Respondent who is allowed to have a support person of
their choice present.

O The investigators will gather all pertinent evidence from the Respondent. The Respondent
may submit additional new evidence that previously was not available at the time first

6

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 31 of 39 PagelD #: 68

 
evidence submission or evidence in response to witness statements / evidence.

0 The investigators will interview relevant witnesses who are allowed to have a support
person of their choice present.

0 Audio recordings will be made during all interviews; transcripts of the interviews are
exhibits in the investigation report; the transcripts are reviewed by the Complainant and
Respondent, but not edited.

0 Complainant, Respondent, and witnesses are asked to provide any correspondence and
other evidence that relates to the case.

UO Draft Investigative Report and supplemental materials are made available to both parties
prior to finalization.

IV. INVESTIGAION REPORT

0 At the conclusion of the investigation, the investigators will prepare a report setting forth
the facts gathered pulling directly from the interview summaries, including capturing
verbatim quotes.

0 The Report should outline relevant areas of agreement and disagreement and highlight key
information to the credibility of both the Complainant and Respondent.

oO The Report should reference all policies applicable (at time of event and currently) and
include relevant definitions.

X The Report will be shared with the Complainant and Respondent, who may have the
opportunity to prepare and submit a written response.

oO The final investigation report should include a detailed and neutral recitation of the
investigation.

0 The Report should identify all parties contacted, those parties who were interviewed, the
medium of the interview (in person, telephone, email), dates of the interviews, including the
time the interview began and concluded.

c List any other information and evidence collected and date of collection.

0 Where applicable, explain reasons for unsuccessful attempts to interview witnesses or
failure to collect pieces of evidence.

oO The Report includes:

e Alleged charge(s)

¢ Complainant interview summary/summaries and transcript

e Respondent interview summary/summaries and transcript

e Witness interview summaries and transcripts, if any

e Exhibits and evidence

V. REPORT FEEDBACK

7
Personal and Confidential

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 32 of 39 PagelD #: 69
0 The Report is sent to both Complainant and Respondent. Written response from the
Complainant and Respondent are due in ten business days (this period may be adjusted
based on extenuating circumstances).

c The Report provides a final opportunity for the Respondent to name additional witnesses
or submit additional exhibits.

0 Adjudication may be delayed if additional investigation is necessary.

Oo The Report includes all summaries, addenda, transcripts, exhibits plus responses.

XO The Report is sent to Complainant, Respondent, and Adjudicator ten or more business days
before the adjudication meeting.

VI. ADJUDICATION MEETING

0 The Adjudicator meets with members of the investigative team.

0 Meetings are scheduled with each party (separately). The meeting typically takes between
60-120 minutes.

c Complainant may bring a support person of their choice to meet with the adjudicator.

Cc Respondent may bring a support person of their choice to meet with the adjudicator.

Cc Meetings in person are the preferred method, however video-conference may be used
when necessary.

6 The meeting with the adjudicator is audio recorded and the recording is kept in conduct
file.

0 Both parties can bring Impact/Mitigation Statements with their suggestions for the"
appropriate outcomes.

c Both parties are given the opportunity to listen to the other party’s meeting with the
Adjudicator and are given three business days to raise questions to the Adjudicator before
they begin deliberation.

co The Adjudicator sends Case Opinion within five business days of the last adjudication
meeting.

Vil. NOTICE OF OUTCOME

0 Notice of Outcome letter is sent to Respondent and Complainant concurrently within two
business days of receiving Case Opinion.

c The Notice includes findings of responsibility on charges, rationale from Case Opinion,
educational outcomes, and appeal process procedures (including deadlines).

VII. FINAL APPEAL

C Appeals are due within five business days of Notice of Outcome to the designee.
0 An appeal starts a new time clock and extends the process.

Case 2:20-cv-00167-TAV-CRW Document1-1 Filed 07/31/20 Page 33 of 39 PagelD #: 70
0 Both or either Complainant and Respondent can appeal on two grounds: new information
or procedural error or misconduct.

0 The Appeal Officer or designee will accept or deny the appeal within five business days of
receipt of the appeal.

0 If accepted, the other party(ies) to the case are given the opportunity to respond within five
business days of acceptance of the appeal.

0 The Appeal officer or designee will make a decision within ten business days of receiving
responses to the appeal.
oO Appeal decision is final.

FURTHER, THE AFFIANTSAYETH NAUGHT

This the 7—_ day of ES MEP? Dp /

Ronnie D. Smith/ RDS Investigations
STATE OF NORTH CAROLINA

ae | OF a ERLAND
L, re “hiths , anotary public of Loasbe las Coun, North Carolina,
Certify that 7 Renn, c DO. Smit personally
appeared before me this day, first being sworn, and executed the forgoing instrument.

Witne

  
  
 

my and d official seal,

 

(SS) cagA
NOTARY PUBLIC swe RO et,
My commission expires: a? -/ b -AOLRO £ eo QOTARY %
3 Z
2 puswe Ss

OK)
“ings ND CON
“Hi

9
Personal and Confidential

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 34 of 39 PagelD#: 71
10

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 35 of 39 PagelD #: 72

 
EXHIBIT F

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 36 of 39 PagelD #: 73
Case 2:20-cv-00

My
and provi
the Tenne
States Dist

Aft
Anthony |
address.

On
about the
allegations

adamantly

Affidavit of Donald E. Spurrell

name is Donald E. Spurrell, I am resident of Washington County, TN

He this affidavit of my own fruition free of duress. I am a member of
ssee bar in good standing and I regularly practice before the United
rict Court at Greeneville.

pr reviewing the Bullard report regarding the ETSU investigation of Dr.

Masino, there are a number of points of concern I am compelled to

February 16th 2018, I met with Dr. Masino regarding his concern
behavior of ETSU legal counsel office toward him regarding some
made against him by Ms. Faee| Dr. Masino advised me that he
denied any inappropriate behavior toward Ms. ea At this same

time, he yeported advising ETSU Legal of various highly inappropriate and

factually |
threats, st
home.
Dr.
Perdue of
that he co
remarked
that ETSU
this.
| Thig
Kelly for
engageme!
Mr. Kelly
week of F
certitude f
Dr. Nolan,

verifiable behaviors of (cae towards him, including harassment,
alking, computer hacking and a disturbing forced intrusion of: his

Masino advised me that in his discussions with Ed Kelly and Troy

ETSU Legal, he was advised that based upon some allegations of (Seo

iid, “resign or be fired.” He reported further that Perdue and Kelly

that if Masino attempted to obtain a restraining order against eed

would deem this conduct retaliatory and he would be terminated for

sounded like a potential client exaggeration, and having known Ed
many years and holding him in high regard, I sought a lunch
ht with him in an effort to try to gauge the temperature of the matter.
and I met at Tomy Thai Restaurant in Johnson City on or about the
ebruary 19. During that conversation I was taken aback by the
rom Mr. Kelly that he would be recommending tenure termination to

the ETSU president. He also informed me that ETSU would deem

 

L67-TAV-CRW Document 1-1 Filed 07/31/20 Page 37 of 39 PagelD#: 74
legal actign by Masino against el to be considered retaliation. Incredulous
that a confrete conclusion had been so hurriedly reached by counsel, I kept very
calm. thro
negotiating position, but there was no ground given or suggested by Kelly.
be fired.

Kelly also provided me with a laundry list of other infractions or areas

ughout the meeting, as did Kelly. I tried to claw my way into any

Resign or

Mr
of concerr} that ETSU was investigating about Masino. We debated some of these
matters i a friendly manner. They included, allegations that Masino was
conducting legal business in Tennessee from his offices at ETSU; and that his
relationship with [was non-consensual or tantamount to sexual harassment.
To this I
letters tha

be so quic

advised Kelly of emails, cards, sexually suggestive photos and love
would negate such a presumption. I was surprised that Kelly would
k to dispense with an objective evaluation of the credibility of Masino,
a father w

and retorted that Masino was a serial student dater and had been a -

th sole custody of three well-taken-care-of children vs. a woman who

engaged repeated verifiable incidences evidencing a jealous and angry

reaction tp the break-up of an obviously consensual relationship. Kelly was

unmoved
problem fpr a long time. This seemed very strange to me because Kelly also
reported that Noland liked Masino and that he was not inclined to fire Masino.

My clear jmpression was that Kelly could not be moved by any set of facts

concerning
personal aj
personal ay

We

 

procedure

the actions of Ms. (ee toward Masino and that an element of

himus was informing his opinion of Masino. Kelly never told me such

himus existed, but it was apparent to me.

then talked at length about the due process requirements and

of tenure termination proceedings. He promised me that extensive

due procqss protections existed and that Masino would be given a full

opportunity at a hearing to bring forth evidence and testimony in support of his

position.

certainty

e outcome of a termination proceedings was left in question, but the

a termination recommendation by Kelly was not. In the end, Kelly

suggested |that some exit details could be subject to negotiation/ mediation, but

Case 2:20-cv-O0L67-TAV-CRW Document1-1 Filed 07/31/20 Page 38 of 39 PagelD #: 75
nothing beyond this.
After this meeting I was instructed that Lisa Williams would be

conducting the Title IX investigation in Masino i In my subsequent
with Williams she reiterated that no negotiation appeared to exist

concerning the termination of Dr. Masino and that if Masino sought a restraining
order or pther legal actions against GE he would be terminated for that

reason.
Dr.|Masino was concerned with bullying and threats made by Ed Kelly

Perdue. Dr. Masino disclosed he previously notified the ETSU legal
counsel office to ms. GB harassment, threats and unauthorized access yet

ETSU legal counsel was denying his previous notice. Dr. Masino was concerned

meetings

and Troy

prejudice by ETSU legal counsel office.
Further Deponent Sayeth Not.

OATH

 

 

Donald B. Spurrell

STATE OH TENNESSEE

COUNTY PF WASHINGTON
Before me personally appeared Donald E. Spurrell and acknowledged his

execution of this affidavit.
WITNESS my hand and Notary Seal this 11% day of December 2018

avi? “Pp YY
vn Jane ym, ankins/ Can Verees

 

»
Se & % -
$$) State “OS Marfene J. Vance’N otary Public
= of 4° Ss a8 .
= { tennessee } = My commission expires 11/6/2021
3 Notary ==
eZ Public ws $8
VU arp COV
Oe My ter Go yw wv
Moe bag agg yaw’ of

” Expires

 

Case 2:20-cv-00167-TAV-CRW Document 1-1 Filed 07/31/20 Page 39 of 39 PagelD #: 76
